Citation Nr: 1529292	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO. 09-50 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability affecting the groin, to include tinea cruris and puritis of the groin.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in a March 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran was provided with VA skin examinations in November 2008, August 2011, December 2011 and October 2012. The November 2008 opinion indicated that to render an opinion would require resulting to mere speculation, as upon inspection no groin rash was present. The subsequent August 2011, December 2011 and October 2012 examinations, while addressing the Veteran's service-connected tinea pedis to varying degrees, failed to provide any opinions concerning the etiology of his tinea cruris, with the December 2011 examiner indicating that the groin rash was currently quiescent. 

However, private treatment records reflect numerous notations diagnosing the Veteran with tinea cruris. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1929 (32d ed. 2012) (defining tinea cruris as tinea in the groin or perineal area). Thus, the medical evidence establishes that during the period on appeal the Veteran had a diagnosis of a skin rash affecting the groin, specifically tinea cruris. Further, the evidence establishes that the Veteran was treated in service for a rash affecting his groin in September 1957 and October 1957. The Veteran has also maintained that his groin rash has been consistent since service, an assertion which has been repeated by his private physicians. Thus, based on the evidence, the Board finds that the claim must be remanded so that an opinion concerning the etiology of the Veteran's groin skin disability, to include tinea cruris, can be obtained.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's groin skin disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's groin skin disability, to include tinea cruris, is related to active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is require; however, attention is invited to September and October 1957 service treatment records showing treatment for a groin rash, private treatment records from November 2010 forward showing diagnoses of and treatment for tinea cruris, and the Veteran's lay statements concerning continuous symptoms since service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


